[Cite as State v. Wirth, 2013-Ohio-5215.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :    APPEAL NO. C-130070
                                                         TRIAL NO. 11TRC-62477 A
        Plaintiff-Appellant,                         :
                                                              O P I N I O N.
  vs.                                                :

ASHLEY WIRTH,                                        :

    Defendant-Appellee.                              :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: November 27, 2013


John P. Curp, City Solicitor, Charles Rubenstein, City Prosecutor, and Jennifer
Bishop, Assistant City Prosecutor, for Plaintiff-Appellant,

Robert Healey, for Defendant-Appellee.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}     This is an appeal by the city of Cincinnati from a decision suppressing

the result of a breathalyzer test administered to Ashley Wirth. The primary issue

revolves around a computer glitch that caused the loss of certain data from ten

breathalyzer tests in a database maintained by the Ohio Department of Health (“ODH”).

We have dealt with this situation previously, and held that the loss of this data did not

require the suppression of breathalyzer test results of other individuals whose data was

not lost. See, e.g., State v. McNett, 1st Dist. Hamilton No. C-120824, 2013-Ohio-5099.

This case is different, however, in that part of the data lost was from Ms. Wirth’s own

test. Despite this distinction, we reach the same result. The applicable ODH regulation,

Ohio Adm.Code 3701-53-01(A), mandates that the results of breath tests be retained for

at least three years. We find that this regulation was complied with because the actual

“results” of the tests were maintained. The trial court erred in suppressing Ms. Wirth’s

test result, so we reverse the judgment below.

                                             I.

       {¶2}     On December 17, 2011, Ms. Wirth was charged with driving under the

influence of alcohol under R.C. 4511.19(A)(1)(a), driving with a prohibited level of

alcohol in her breath under R.C. 4511.19(A)(1)(d), and speeding under R.C. 4511.21(C).

She submitted to a breath test on an Intoxilyzer 8000 machine with the serial number

80-004096, located at the Cincinnati District 2 police station, which revealed a breath-

alcohol level of .143 grams of alcohol per 210 liters of breath. Ms. Wirth filed a motion to

suppress the test result. After an evidentiary hearing, the trial court found that the city

failed to demonstrate substantial compliance with the ODH regulations and granted the

motion.




                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶3}     The testimony at the hearing revealed that the Intoxilyzer 8000 test

sequence consists of a series of “air blanks” and “dry gas controls,” which ensure that the

machine is producing accurate measurements, as well as two breath measurements, the

lower of which is used as the final result. A dry gas control is performed before the first

breath sample and after the second breath sample, but not between the two. Here, the

machine produced a “subject test report” containing the above information for Ms.

Wirth’s breath test. As a result of an ODH server error, however, data from breath tests

administered on the same machine between December 15, 2011, and December 22, 2011,

was not uploaded to the ODH database. By comparing its records with a logbook of test

results kept at District 2, the ODH determined that ten additional individuals had been

tested during this time, including Ms. Wirth. The ODH duplicated the missing test

results from the logbook and obtained copies of some of the subject test reports printed

from the machine during that time. The ODH typically makes additional data not

included in the logbook or on the subject test printouts available to the public on its

website. This data—namely, the number of breath sample attempts made during the

test, the duration and volume of the breath sample, atmospheric pressure and tank

pressure—has been irretrievably lost.

       {¶4}     Because of the data loss, the trial court found that the city failed to

comply with the three-year record-keeping requirement of Ohio Adm.Code 3701-53-

01(A). The trial court also interpreted Ohio Adm.Code 3701-53-02(B) to require dry gas

control tests between Ms. Wirth’s two breath samples, and found the city to be out of

compliance with that provision. Finally, the trial court determined that the ODH had

not established procedures for issuing permits for Intoxilyzer 8000 operators, as

required by R.C. 4511.19 and 3701.143. The city raises three assignments of error

challenging each of these conclusions.



                                            3
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                               II.

       {¶5}     We first take up the city’s second assignment of error, in which it

challenges the trial court’s finding of noncompliance with the record-retention

requirements. The city argues that it met its burden of showing substantial compliance

with the record-keeping requirements of Ohio Adm.Code 3701-53-01(A), and that Ms.

Wirth has not rebutted that showing with evidence of prejudice. See State v. Burnside,

100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 24. In evaluating the trial court’s

judgment, we defer to the court’s factual findings, and we review whether the facts

demonstrate substantial compliance under a de novo standard. Id. at ¶ 8.

       {¶6}     We have dealt with the lost-data issue previously.         See State v.

Muchmore, 1st Dist. Hamilton No. C-120830, 2013-Ohio-5100; McNett, 2013-Ohio-

5099. While this case differs because data from Ms. Wirth’s own test was lost, our

analysis in Muchmore and McNett still applies. In those opinions, we noted that Ohio

Adm.Code 3701-53-01(A) requires only that the results of the tests be retained, and we

held that the “result” is the lower of the two breath-alcohol measurements taken during

the test. Muchmore at ¶ 31; McNett at ¶ 31. The results of the missing tests, including

Ms. Wirth’s, were maintained in the District 2 logbook. The ODH duplicated the results

from the logbook, and although it cannot recover all the extrinsic data from those tests,

there is no provision requiring it to do so.

       {¶7}     When a defendant challenges the admission of a breath-alcohol test

result in a motion to suppress, courts apply a burden-shifting analysis. The state must

show substantial compliance with ODH regulations, and if the state meets that burden, a

rebuttable presumption arises that the test results are admissible. Burnside at ¶ 24;

State v. Booth, 1st Dist. Hamilton No. C-070184, 2008-Ohio-1274. Then, the burden

shifts back to the defendant to show that he or she “was prejudiced by anything less than



                                               4
                       OHIO FIRST DISTRICT COURT OF APPEALS



strict compliance.”     Burnside at ¶ 24.      Here, we believe that the city has at least

substantially complied with the requirements of Ohio Adm.Code 3701-53-01(A) because

the “results” were maintained. Furthermore, Ms. Wirth has not shown that she was

prejudiced. Ms. Wirth received a printout of the subject test report containing her

breath-test result, and the ODH ascertained the results of the other missing tests. She

has not shown that the accuracy or evidentiary value of her own breath result was

compromised by any failure to maintain other test results.

        {¶8}     The city also contends that Ms. Wirth’s motion to suppress did not allege

facts with enough specificity to place the city on notice of the bases for her legal claims,

so the burden on the city to demonstrate compliance remained slight. Because we find

that the city met its burden under the more rigid substantial compliance standard, we

need not address its notice argument. The second assignment of error is sustained.

                                               III.

        {¶9}     In its first assignment of error, the city contends that the trial court

incorrectly interpreted Ohio Adm.Code 3701-53-04(B), which mandates that a dry gas

control test be performed “before and after every subject test.”1 The court held that dry

gas control tests must be performed between the two breath samples. We addressed this

issue in State v. Nicholson, 1st Dist. Hamilton No. C-120332, 2013-Ohio-708, and State

v. Lambert, 1st Dist. Hamilton No. C-120865, 2013-Ohio-3589. In Nicholson, we held

that “the plain language of Ohio Adm.Code 3701-53-04(B) requires a dry gas control

test before a subject’s first breath sample and after the subject’s second breath

sample, but not in between the two samples.” Nicholson at ¶ 11. In Lambert, we

rejected the argument that this provision required the dry gas control to be


1 A subsequent amendment to this provision, effective July 25, 2013, has clarified this issue: “[A]
subject test shall include the collection of two breath samples. A dry gas control is not required
between the two breath samples.”


                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



performed at the beginning of the entire testing sequence, as long as it is performed

prior to and subsequent to the two breath samples. Lambert at ¶ 19. Given our

holdings in Nicholson and Lambert, we sustain the first assignment of error.

                                           IV.

       {¶10}   Finally, the city asserts that the trial court erred by finding that the ODH

failed to establish procedures for issuing Intoxilyzer 8000 operator permits, as required

by R.C. 4511.19 and 3701.143. We addressed this issue in State v. McMahon, 1st Dist.

Hamilton No. C-120728, 2013-Ohio-2557. In McMahon, we noted that R.C. 3701.143

authorizes the director of health to issue permits to breath-alcohol machine operators,

and we found the ODH’s position that an operator access card is a type of operator

permit to be supported by the relevant code provisions. Id. at ¶ 13-14. Based upon our

decision in McMahon, we sustain the third assignment of error.

                                           V.

       {¶11}   For the above reasons, we reverse the judgment of the trial court and

remand the case for further proceedings.



D INKELACKER , P.J., and F ISCHER , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            6